Citation Nr: 0514359	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-33 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for bilateral hand arthritis.

2.  Entitlement to an initial rating higher than 10 percent 
for mechanical low back pain.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to 
December 1997, and again from March 1998 to June 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, among other things, granted 
entitlement to service connection for bilateral hand 
arthritis and mechanical low back pain, assigning initial 10 
percent evaluations to each disability.  The veteran asserts 
that higher evaluations are warranted.

The Board first considered this appeal in October 2004 and 
remanded the issues here on appeal for additional 
development.  The matter has now been properly returned to 
the Board for further appellate consideration.  The Board 
notes that all other issues appealed by the veteran were 
disposed of by the Board in an October 2004 decision and are 
no longer on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has arthritic pain in both hands with 
degenerative arthritis diagnosed by x-ray evidence, without 
incapacitating episodes as a result of bilateral hand pain.

3.  The veteran has limited motion in her fourth and fifth 
fingers of each hand.

4.  The veteran's chronic lumbar strain is manifested by 
muscle spasm, daily complaints of pain, and range of motion 
of 90 degrees of flexion, 20 degrees of extension, 30 to 40 
degrees of bilateral rotation and 20 degrees of bilateral 
lateral flexion in the lumbar spine, but without 
incapacitating episodes as a result of low back pain.

5.  The veteran experiences muscle spasm in the low back 
severe enough to result in abnormal contour diagnosed as 
scoliosis.



CONCLUSIONS OF LAW

1.  Criteria for separate 10 percent ratings for arthritis of 
each hand have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5003 (2004).

2.  Criteria for a rating higher than 10 percent for 
arthritis of each hand have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5003 (2004).

3.  Criteria for a rating higher than 10 percent for 
mechanical low back pain have not been met prior to September 
26, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5293 
(2002), Diagnostic Code 5237 (2004).

4.  Criteria for a 20 percent rating for mechanical low back 
pain have been met as of September 26, 2003.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1- 4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Hand Arthritis

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The evidence reveals that the veteran has complaints of 
bilateral hand pain with limited motion in the fourth and 
fifth fingers of each hand.  Under Diagnostic Code 5230, also 
found at 38 C.F.R. Section 4.71a, any limitation of motion of 
the ring or little finger is assigned a noncompensable 
evaluation.  

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of Veterans Appeals (Court) interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  In accordance 
therewith, and in accordance with 38 C.F.R. Section 4.59, 
which requires consideration of painful motion with any form 
of arthritis, the veteran's reports of pain have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.


Post-service treatment records do not show specific treatment 
for the veteran's hand arthritis.  Upon VA examination in 
July 2001, the veteran complained of arthritic pain in both 
hands and there was very minimal swelling found on 
examination.  The range of motion of the fingers was not 
specifically described.  Upon VA examination in November 
2004, the veteran complained of difficulties performing small 
motor tasks and of having swelling in the hands in the 
mornings and while working.  She had a full range of motion 
in the wrists and somewhat limited motion in the fourth and 
fifth fingers although, again, the range of motion of the 
fingers was not specifically described.  The examiner did 
describe her condition, however, as "a significant case of 
arthritis."  Nonetheless, there were no complaints or 
findings of incapacitating episodes due to hand pain and 
limitation.

The Board notes that there is no suggestion of incapacitating 
episodes due to hand and finger pain in the evidence.  The 
most recent medical evidence reveals that the veteran 
experiences some limitation during work due to swelling in 
the hands, but no evidence of having missed work as a result 
of hand pain to support a finding of incapacitating episodes.  
The evidence does show, however, that the veteran has 
arthritis shown on x-ray and limitation of motion in both of 
her hands, that is, there is evidence of limited motion in 
the ring and little fingers, which is noncompensable.  
Multiple involvement of the various small joints of the 
fingers and hand are considered groups of minor joints to be 
rated on parity with major joints, see 38 C.F.R. § 4.45(f).  
The Board finds that separate 10 percent ratings are 
warranted for each hand, on the basis of x-ray evidence of 
arthritis plus noncompensable limitation of motion of two of 
the fingers of each hand (i.e., a group of minor joints).  As 
such, separate 10 percent ratings, but no higher, are granted 
for arthritis of each hand. The Board finds no evidence to 
support the assignment of staged ratings.

Low Back Pain

The Board notes that during the pendency of this appeal, VA 
revised criteria for rating the musculoskeletal system.  The 
changes in criteria were considered by the RO and, as such, 
application of the amended criteria by the Board will not 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The veteran's mechanical low back pain was initially 
evaluated as 10 percent disabling under 38 C.F.R. Section 
4.71a, Diagnostic Code 5293, for intervertebral disc 
syndrome.  At the time the veteran filed her claim, 
Diagnostic Code 5293 called for the assignment of a 60 
percent disability evaluation when there was evidence of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief; a 
40 percent evaluation was for assignment when the evidence 
showed severe intervertebral disc syndrome with recurring 
attacks and intermittent relief; a 20 percent evaluation was 
for assignment for moderate intervertebral disc syndrome with 
recurring attacks; and, a 10 percent evaluation was for 
assignment when there was evidence of only mild 
intervertebral disc syndrome.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. Section 4.71a, Diagnostic 
Code 5293 (2003).  Under the schedular requirements which 
became effective on September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) began being 
evaluated based upon either the total duration of 
incapacitating episodes over the past twelve months or a 
combination of separate evaluations of chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities under Section 4.25, whichever method 
resulted in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective September 23, 2002.  
Specifically, 10 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months; a 20 percent evaluation is assigned when there 
is evidence of incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months; a 40 percent evaluation is 
assigned when there is evidence of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months; and, a 60 percent 
evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.    

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. Section 4.71a were amended, including 
criteria for rating intervertebral disc syndrome.  See 68 
Fed. Reg. 51. 454 (August 27, 2003) codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2004).  The amendment 
changed the diagnostic code numbers used for all spine 
disabilities and instituted the use of a general rating 
formula for diseases and injuries of the spine for the new 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).  


The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

And, as pointed out in the above discussion of the veteran's 
hand arthritis, 38 C.F.R. Sections 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. Section 5110(g) 
can be no earlier than the effective date of the change.  
VAOPGCPREC 3-2000 (Apr. 10, 2000); See, too, 38 C.F.R. 
§ 3.114.  

The evidence of record reveals that the veteran is treated 
for complaints of  low back pain.  She has been determined to 
have both chronic lumbar strain and scoliosis.  Magnetic 
resonance imaging performed in September 2002 showed mild 
disc desiccation at L5-S1 with well-maintained disc spaces, 
an L5-S1 broad-based disc bulge, and no spinal cord stenosis.  
There are no complaints of radiating pain and no evidence of 
neurologic deficits.

Upon VA examination in July 2001, the veteran maintained a 
full range of motion of the lumbar spine and her spine was 
noted to be straight and non-tender.  Upon VA examination in 
November 2004, she had 90 degrees of flexion, 20 degrees of 
extension, 30 to 40 degrees of bilateral rotation and 20 
degrees of bilateral lateral flexion in the lumbar spine.  
The veteran complained of pain requiring daily medication, 
but stated that it was stable.  The examiner found no 
evidence of nerve impingement and the veteran made no 
complaints of incapacitating episodes as a result of low back 
pain.

Given the evidence as outlined above, the Board finds that 
the criteria of Diagnostic Code 5237, effective September 26, 
2003, is the most favorable to the veteran.  As such, staged 
ratings will be required as a higher rating under the amended 
regulations is not available for assignment prior to its 
effective date.

Considering the evidence in conjunction with criteria of 
Diagnostic Code 5293 as it stood at the time the veteran 
filed her claim, the Board finds that a 10 percent evaluation 
is appropriate for assignment.  Specifically, the veteran's 
complaints of pain may be interpreted as evidence of mild 
symptoms compatible with intervertebral disc syndrome.  A 
higher evaluation under that version of Diagnostic Code 5293, 
however, is not available for assignment because there is no 
evidence of moderate symptoms with recurring episodes as the 
medical evidence only shows complaints of pain that is 
considered stable without any findings of symptoms consistent 
with sciatic neuropathy or any other neurological findings.

When considering the evidence in conjunction with the revised 
rating criteria for intervertebral disc syndrome based on 
incapacitating episodes, the Board finds that a compensable 
evaluation is not even appropriate for assignment.  
Specifically, there is no evidence whatsoever of 
incapacitating episodes due to low back pain.  

Under the new general rating formula for diseases and 
injuries of the spine, the Board finds that a 20 percent 
evaluation is appropriate for assignment when resolving all 
reasonable doubt in favor of the veteran.  Although the 
veteran maintains flexion in the thoracolumbar spine in 
excess of 85 degrees, there is evidence in the medical 
records of treatment for muscle spasm as well as evidence of 
an abnormal spinal contour diagnosed as scoliosis.  The Board 
fully acknowledges that there is no medical evidence that 
specifically links the abnormal contour described as 
scoliosis as a result of muscle spasm due to the service-
connected low back strain.  On the other hand, the evidence 
does not show that the scoliosis is not due to muscle spasm.  
Therefore, it is at least as likely as not that the scoliosis 
is due to the veteran's back muscle spasms.  The new general 
rating formula for diseases and injuries of the back provides 
for a 20 percent rating for muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  With application of 38 C.F.R. §§ 3.102 and 4.2 
(VA's reasonable doubt doctrine) and 4.7, the Board concludes 
that the disability picture more nearly approximates the 
criteria for a 20 percent rating, but no higher, under the 
new rating criteria.  Consequently, a 20 percent rating is 
granted as of September 26, 2003, the effective date of the 
revised rating criteria.  

The record clearly shows that the veteran has a stable back 
disability in that she has regular complaints of low back 
pain without significant limitation of motion or neurologic 
deficits.  The 10 percent evaluation assigned prior to 
September 26, 2003, takes into account the veteran's 
complaints of pain because that is the only real symptom 
recorded in the medical record and was considered when 
finding that the veteran had mild symptoms of intervertebral 
disc syndrome.  As such, an initial rating higher than 10 
percent for mechanical low back pain is denied prior to the 
effective date of the new rating criteria (September 26, 
2003) and a 20 percent rating is granted from that date.

Extra-Schedular Rating

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that she is totally unemployable 
because of her service-connected back and hand disabilities 
and she has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for her disabilities and her treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  

The Board does not doubt that limitation caused by hand and 
back pain has an adverse impact on employability; however, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, because the 
evidence does not show any evidence of exceptional 
disability, the Board finds that the evaluations currently 
assigned adequately reflect the clinically established 
impairments experienced by the veteran and higher ratings 
based on extra-schedular considerations are also denied.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in January 2002 and again in June 2003 and 
October 2004.  The Board finds that the information provided 
to the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that she was clearly notified of 
the evidence necessary to substantiate her claims and the 
responsibilities of VA and the veteran in obtaining evidence.  
The letters stated that (1) the evidence needed to 
substantiate the veteran's claims was, among other things, 
evidence that the veteran's service-connected disabilities 
are more severe than evaluated, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on her behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  Nonetheless, the October 
2004 letter specifically requested the appellant to provide 
VA with any information or evidence she might have pertaining 
to her appeal.

The Board notes that VA does not have an obligation to 
provide additional notice of the information and evidence 
necessary to substantiate issues raised in a notice of 
disagreement if original notice was given.  See VA General 
Counsel Opinion, VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this 
case, even though proper notice was given to the veteran in 
January 2002 with respect the veteran's claims of entitlement 
to service connection, additional notice was given for the 
issues raised in the veteran's notice of disagreement.   

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording her physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  In 
fact, the veteran advised VA in February 2002 that she did 
not have any additional evidence to substantiate her claims.  
Furthermore, the veteran was afforded an opportunity to 
testify before an RO hearing officer and/or the Board, but 
declined to do so.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Separate 10 percent ratings for arthritis of each hand are 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Ratings in excess of 10 percent for arthritis of each hand 
are denied.

An initial rating in excess of 10 percent for mechanical low 
back pain is denied.

A 20 percent rating for mechanical low back pain is granted 
as of September 26, 2003, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


